73 F.3d 358NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William MARROW-EL, Plaintiff-Appellant,v.Bishop L. ROBINSON;  Richard Lanham;  Mason Waters, Warden;David W. Spickler;  Ray Rosenberry, Major;  J.Garvin, Correctional Officer, II;  RogerHecker, Captain, Defendants-Appellees.
No. 95-6763.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 5, 1995.Decided:  December 21, 1995.

William Marrow-El, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Marrow-El v. Robinson, No. CA-94-1219-WN (D.Md. Apr. 13, 1995).  We deny Appellant's motion for appointment of counsel on appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED